Roan, J.
The accusation in substance charged that G. O. Smith obtained food, lodging, and other accommodations from a boardinghouse run by R. E. Smith, and thereafter absconded without paying or offering to pay the amount due for the same, to wit, the sum of $6.50; and that the obtaining of said food, lodging, and accommodations, and refusing to pay for the same as aforesaid, was with intent to defraud and did defraud the said R. E. Smith in the sum of $6.50. To the accusation, after it was amended in some particulars, the defendant demurred, on the ground that the statute on which the accusátion was based (Acts 1910, p. 137) is unconstitutional, — that it is violative of both the fundamental law of the State of Georgia and of the constitution of the United States. The case came to the Court of Appeals on exceptions to the overruling of the demurrer. This court certified the constitutional questions thus made to the Supreme Court of Georgia for instruction, and the Supreme Court, in an opinion which will be found in 141 Ga. 482 (81 S. E. 220), held that the act is constitutional, so far as the questions made by the demurrer are concerned. The overruling of the demurrer being the only question before the Court of Appeals, it follows that the judgment of the court below should be affirmed. Judgment affirmed.